Citation Nr: 1519213	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-217-92	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for HIV related illness.


REPRESENTATION

Vet represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from August 1978 to August 1982 and from September 2001 to July 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In May 2014 the Veteran testified before the undersigned at the Central Office in Washington, D.C.  A transcript is associated with the claims file.  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected HIV related illness.  At the May 2014 hearing, the Veteran testified that his HIV related symptoms have worsened since the most recent examination, conducted in August 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his HIV related disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.  Additionally, at the hearing the Veteran reported that he had current treatment for his HIV related illness at the Washington DC VA Medical Center (VAMC); any outstanding current treatment records from that facility should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records relevant to the Veteran's HIV related illness dated after July 2014.

2.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected HIV related illness.  The claims file (paper and electronic) should be reviewed by the examiner in conjunction with the examination and such review should be noted.  Any necessary tests should be conducted.  

3.  Then, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

